JOANOS, Judge.
In a motion for post-conviction relief pursuant to Fla.R.Crim.P. 3.850, appellant sought to challenge the effectiveness of assistance of counsel and the extent of the inquiry into his sanity. The motion was properly denied summarily as to these issues, because it consisted of mere concluso-ry allegations lacking adequate statements of factual support.
The issue of improper prosecutorial comment, also stated in mere conclusory terms, could have been raised on direct appeal and will not be reviewed in this collateral proceeding. See Adams v. State, 380 So.2d 423 (Fla.1980).
AFFIRMED.
SHAW and WIGGINTON, JJ., concur.